 In the MatterofMISSOURI-ARKANSAS COACH LINES, INC.andTHEBROTHERHOOD OF RAILROAD TRAINMENCase No. C-273.-Decided May 14, 1938Motor Bus Transportation Industry-Interference, Restraint, and Coercion:expressed opposition to labor organization ; threats of retaliatory action ; sug-gesting formation of company union ; engendering fear of loss of employmentfor union membership; threat to close business; questioning employees regard-ing union affiliation and activity ; discrediting union ; coercion to join company-favoredunion-Unit 'Appropriate for Collective Bargaining:bus drivers ; nocontroversy asto-Representatives:proof of choice: union authorizations-Collective Bargaining:refusal to recognize representatives, as exclusive repre-sentative; special form of remedial order: recognition as exclusive representa-tive ;negotiation-Discrimination:discharges : for union activities ; to dis-courage membership in union ; pursuant to closed-shop agreement with com-pany-favoredunion-Closed-Shop Contract:invalid,when contracting unionwas not free choice of majority and was assisted by unfair labor practices-Reinstatement Ordered:discharged employees-BackPay:awarded; unionrelief. payments and job insurance payments not considered as earnings.Mr. Paul F. BroderickandMr. Daniel J. Leary,for the Board.Mr.William L. Vandeventer,of Springfield,Mo., for the re-spondent.Mr. W. P. Nutter,for the B. R. T.Mr. Frank B. WilliamsandMr. William R. Collinson,of Spring-field,Mo., for the Amalgamated.Mr. George Rose,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Brotherhood of Railroad Trainmen,herein called the B. R. T., the National Labor Relations Board,herein called the. Board, by George O. Pratt, Regional Director forthe Seventeenth Region (Kansas City, Missouri), issued its com-plaint, dated July 20, 1937, against Missouri-Arkansas Coach Lines,Inc.,Springfield,Missouri, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.186 DECISIONS AND ORDERS187.In respect to the unfair labor practices, the complaint alleged insubstance:(1)That the respondent at various times had interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act;(2)That between the dates of May 28, 1937, and June 21, 1937,the respondent caused the discharge of five named employees, be-cause they joined and assisted the B. R. T., thereby discouragingmembership in a labor organization;(3)That on or about May 16, 1937, and at all times thereafter, therespondent refused to bargain with the B. R. T., the exclusive repre-sentative of all its employees in an appropriate unit.The complaint and an accompanying notice of a hearing to beheld in Springfield, Missouri, on July 29, 1937, were duly served onthe parties.On July 26, 1937, the respondent duly filed its answer,admitting that it was engaged in transportation between the StatesofMissouri, Arkansas, Tennessee, and Kansas, and admitting thatithad discharged five of its employees, but denying that it hadengaged in unfair labor practices in discharging them.The re-spondent also denied that it had refused to meet with the repre-sentatives of a majority of its employees or to bargain collectivelywith them.Pursuant to the notice, a hearing was held at Springfield, Mis-souri, from July 29 to August 3, 1937, before W. P. Webb, the TrialExaminer duly designated by the Board.The Board and the re-spondent were represented by counsel, the B. R. T. by its agent, andall parties participated in the hearing.During the hearing a writtenmotion to intervene was submitted by the Amalgamated Associationof Street, Electric Railway and Motor Coach Employees of America,Division No. 691, herein called the Amalgamated, which motion wasgranted by the Trial Examiner. Thereafter, the Amalgamated wasrepresented by counsel, who participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto produce evidence bearing upon the issues was afforded to allparties.The parties did not avail themselves of the opportunity affordedfor oral arguments at the close of the hearing, but thereafter, onAugust 26, 1937, the respondent filed a "statement, brief, and argu-ment," and the Amalgamated filed a brief, to which we have givendue consideration.During the course of the hearing the Trial Examiner made numer-ous rulings on motions and on objections to the admission of evidence. 188NATIONAL LABOR RELATIONS BOARDThe Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On October 30, 1937, the Trial Examiner filed his IntermediateReport finding that the respondent had engaged in, unfair laborpractices affecting commerce within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the Act. The respondentand the intervenor, on November 17, 1937, each filed exceptions to theIntermediate Report.The Board has considered these exceptionsand finds them to be without merit. On November 18, 1937, theTrial Examiner filed a supplement to the Intermediate Report.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTThe Missouri-Arkansas Coach Lines is a corporation organized andexisting under the laws of the State of Missouri, having its principalplace of business in Springfield, Missouri. It is engaged in thebusiness of transporting for hire, passengers, light express, andnewspapers, under regularly published tariffs, through the Statesof Kansas, Missouri, Arkansas, Tennessee, and Mississippi.An ap-plication is pending for an extension of its line into Alabama.Forthe year ending December 31, 1936, the corporation carried over 10,000passengers, with a total business of approximately $150,000. It hasa total pay roll of about 50, of whom 25 or 26 are bus operators, andoperates 23 busses.Itmaintains a garage at Springfield, Missouri,and one at New Albany, Mississippi. Its lines run from KansasCity and Hamilton, Missouri, through Springfield, Missouri, andMemphis, Tennessee, to Florence, Alabama, with side lines to Jeffer-son City, Missouri, Fort Scott, Kansas, and Green Forest, Arkansas.II.THE ORGANIZATIONSINVOLVEDBrotherhood of Railroad Trainmen, organized on September 23,1883, is a labor organization, having lodges in the United States,Canada, and Newfoundland, and a reported membership of approx-imately 116,000.Recently, it has admitted motorbus drivers tomembership.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, organized on September 15, 1892, isa labor organization affiliated with the American Federation ofLabor, having locals in the United States and Canada, and a reportedmembership of approximately 100,000.By the terms of its constitu-tion, all employees of street and electric railways are eligible for DECISIONSAND ORDERS189membership. In recent years, it has, also admitted to membershipbus drivers.III.THE UNFAIR LABOR PRACTICESA.Interference, restraint, and coercionThe complaint alleges the discriminatory discharge of five namedindividuals I employed by the respondent as bus drivers.These men,as wellas other bus drivers, testified to the acts of the respondentdescribed below.In the early part of 1937 the B. R. T. was conducting an organiza-tional campaign among the bus operators in the Kansas City area,under the leadership of W. P. Nutter.Authority was received fromthe national headquarters to initiate such activities among the em-ployees of the respondent.Bus operators of the respondent com-pany, on the Kansas City run, were approached in Kansas City, andauthorizations were signed by the bus drivers, giving the B. R. T. theright to represent them in collective bargaining.About May 1, 1937, Raymond Kramer, a bus driver, met FloydJones, president of the respondent, who asked him if he had heardanything about the union or any organization which the boys were'trying to join.Upon Kramer's saying that he "didn't know muchabout them," Jones added that he "didn't want them to become amember ofany union, but if the time came they had to, he would putthem in a union."C. A. Howell and Edward Arnold, another bus driver employedby the respondent, signed authorizations to the B. R. T. on May6, 1937.The next day Floyd Jones asked Arnold if he had joinedthe Union.Upon receiving a negative reply, Floyd Jones statedthat he "didn't believein unionsand that sooner or later the unionwould get his job,if liejoined."About the same time, Floyd Jonestalked to Howell and- told him, "I don't aim to have any unionamong my bus drivers," and he further said Howell "could just tellthe boys they would be fired if they joined any union."Kyron Jones signed an authorization to the B. R. T. on May 10,1937.John Barrett, traffic manager of the respondent, told KyronJones, "I want to try to get a company union organized." Aftersome discussion, in which Kyron Jones indicated his clear disapprovalof company unions, the matter was allowed to rest.On May 11 H. A. Hinds, one of the B. R. T. organizers, pro-ceeded to Springfield.He met Floyd Jones who, upon learning of hismission, told him "to stay off his property and away from his busoperators" as they "had an organization that was good enough for1Byron Jones, Clifford A.Howell, James S. Jones, Herbert R. Kirby, Harley Means. 190NATIONAL LABOR RELATIONS BOARDthem."On the following day, May 12, Hinds was standing by thebus station on the street when Floyd Jones ordered him off and saidhe "didn'twant him around his property."After a further meetingwith Floyd Jones onMay 13,1937,when Jones denounced the B. R.T. as a "bunch of racketeers," Hinds proceededwithhis organizingefforts and secured additional authorizations from the drivers.James S. Jones signed an authorization to the B. R., T. on' May11, 1937.About this time, Floyd Jones met him as he came offhis run and asked him if he "hadsigned upwith any union yet," andthen went on to say he did not want"hismen to,belong to anyunion."Sometime about the middle of May as Kyron Jones was startingfor KansasCity,Floyd Jones asked him, if the "boys up at KansasCity"were "putting any pressure"on him to join the Union. Thenhe added,"Well,I don't want any union among my men.*" Later onin the conversation he warned Kyron Jones, "You are either infavor of a union or against it, and if you are even in favor of aunion, I will fire you.I won't have ' a union man working for me."He continued,labeling the B.R. T. as"just a bunch of racketeersand gangsters."He also made the remark that he did not have,tostay in the bus business and then asked Jones,"Where would you.bethen ?"On or aboutMay 16, 1937,ameeting was held in the rooms ofJames Shertz,one of the bus drivers, in the Metropolitan Hotel_John Barrett,trafficmanager for the respondent,informed HerbertR. Kirby, one of the respondent's bus drivers,"thatthe boys weregoing to have a meeting,"and "they would,like all the drivers thatpossibly couldto attend."Barrett called Howell on the phone andtold himthat the "boys were up in Shertz's room waiting for him."WhenHowell refused to come, Barrett said, "Yes, come up; theyare waitingfor you to come so,they can start."So Howell went up.Soon after Howell arrived Shertz asked if there were'any ob-jections toinvitingBarrett to the meeting.Howell and Kirbyboth objected to this suggestion.Howell based his objection on thefact that Barrett was not a driver but said that"itwas all right"with him.One of the men went out and supposedly called Barrett, who ap-peared in a few minutes.Barrett askedwhat theythought of acompany union.Upon that suggestion,bothHowell and Kirbyagainobjected, and stated that they had already signed up with theB. R. T. Barrett told them, "Idon't thinkFloyd Jones will recog-nize that union at all,"but that"he would be in favor of a companyunion."He also made the remark that if Jones sold out to theFrisco Railroad, they would lose their seniority. DECISIONS AND ORDERS191On the day following the hotel meeting, Barrett came to Howelland told him that he had been talking with Floyd Jones the nightbefore.He stated that Floyd Jones had decided to put them in theInternational Brotherhood of Teamsters, Chauffeurs, Stablemen, andHelpers, herein called the Teamsters, and that he had called in JoeBarrett, the Teamsters' representative.Shortly thereafter, Joe Barrett, an organizer for the Teamsters,appeared at the respondent's place of business, and met with thedrivers in Floyd Jones' private office.Within the next 4 days about18 of the 22 drivers were signed up.To facilitate the process, Jonespermitted the drivers to draw $6 on their wages to pay their dues.There was testimony to the effect, however, that the advancementof wages was customary.About May 21, 1937, Floyd Jones called Raymond Kramer intohis office, and in the presence of John Barrett and Smith, a Team-sters' organizer, Jones told him that "he was the one that had hired"him, and that "he was the one who was paying" him and that theywould "belong to the union that he saw was best for" them.Kramer,who had already signed a B. R. T. authorization on May 14, then.signed the paper for the Teamsters. Jones paid the $6 and Kramergave him an I. O. U.Harley Means, who had signed a B. R. T. authorization on May18,met Floyd Jones in Kansas City soon after. Jones asked himwhether he was going into the Teamsters.Means told him he wasnot.However, he did sign up for the Teamsters in Jones' officeshortly thereafter.On the 21st of May, the Teamsters discovered that they had nojurisdiction over the bus drivers, and transferred them to theAmalgamated.Wheeler, who had signed a B. R. T. authorization on May 15testified that about May 21 he was introduced by John Barrett,the traffic manager, to the Teamsters' organizers.He signed theTeamsters' authorization in Jones' private office.H. M. Estes, whosigned a B. R. T. authorization on May 15, stated that he was calledinto Floyd Jones' office by John Barrett to meet Joe Barrett.Hesigned the Teamsters'- application on May 20. Street, who signeda B. R. T. authorization on May 17, was introduced to Joe Barrettby John Barrett and signed a Teamsters' application on May 20.Floyd Jones' outspoken hostility toward unions, and particularlytoward the B. R. T., did not fail to have its effect upon his employ-ees.Although he denied that, he discouraged membership in theB. R. T. in the terms recounted by the employees, he admittedlydiscussed unions with them.Furthermore, he acknowledged that,in the presence of two of his employees, he had ordered Hinds, the 192NATIONAL LABOR R5 LA71ONS BOARDB. R. T. organizer, away from his property, and that he had giventhe use of his office to the Teamsters' organizer.This conduct wasan unmistakable indication of his preference, which would serve topersuade those of his employees who were wavering in their alle-giance.Coupled with these admissions, we have the testimony ofmen still employed by him, whose testimony on that account hasadded weight, that he or John Barrett had taken them in to seethe Teamsters' representatives.We find that the respondent, through its president, Floyd Jones,and its traffic manager, John Barrett, by the acts above set forth,has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.B. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that the respondent refused to meet withthe duly authorized representatives of the majority of its employeesemployed in the capacity of drivers and to bargain collectively withthem.The answer denies refusing to meet with the, representativesof the majority of its employees employed as bus drivers, but affirma-tively pleads that all of its employees belong to the Amalgamatedand that the respondent has met with their representatives and hasentered into a contract with them.The unit with which the respondent has assumed to bargain col-lectively through the Amalgamated is composed of the employeesemployed in the capacity of drivers.The unit which the B. R. T.claims to represent is composed of those same drivers.There would,therefore, appear to be no dispute 'among, any of the parties, thatthe appropriate unit is composed of the respondent's employeesemployed in the capacity of bus drivers.We find, therefore, that all the respondent's employees employedin the capacity of bus drivers, excluding office workers and super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining, and that such a unit insures to the employeesthe full benefit of their right to collective bargaining and otherwiseeffectuates the policies of the Act.2.Representation by the Union of a majority in the appropriate unitThe respondent has a total pay roll of 50 employees of whom 25or 26 are bus drivers. It has not challenged the claim that theB. R. T. represented a majority of the bus drivers on May 17, and, infact, the respondent's counsel in his brief admits that the evidence DECISIONS AND ORDERS193establishes conclilsively the existence of such majority.At the hear-ing there were introduced into evidence 13 authorizations for theB. R. T. signed before May 17, 3 signed on May 17, 1 signed May 18,and 1 undated.Eleven of these signers identified their signatureson the witness stand, and 3 made statements indicating they hadsigned for the B. R. T.No question was raised by any party as tothe -fact' of _the_ employment of these bus drivers. ,There was also introduced into evidence a statement signed by 21bus drivers,. to the effect that they were willing to join the Teamsters,of whom 15 had signed B. R. T. authorizations. In addition, 10applications of the Teamsters, and 5 applications for membershipin the Amalgamated, were offered as exhibits.These applicationsfor membership in the Teamsters were transferred to the Amalgam-ated.All 15 of these application blanks were signed May 20, 1937,or later.Nine persons who signed these applications had also signedthe B. R. T. authorizations.There was no evidence introduced at the hearing that either theTeamsters or Amalgamated had any members among the respondent'sbus drivers on May 17, 1937.The Amalgamated, as is pointed outabove, submitted at the hearing applications signed by a majority ofthe bus drivers. In view of the acts of the respondent describedabove in Section III A, we find that the Amalgamated was not freelydesignated as the bargaining agent of a majority of the respondent'semployees.We therefore find that on May 17, 1937, and thereafter, the B. R. T.was the duly designated representative of the majority of the employ-ees inthe appropriateunit and, pursuant to Section 9 (a) of the Act,was the exclusive representative of all the employees in such unit forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of employment.3.The refusal to bargainOn May 17, 1937,2 Nutter sent a telegram to Floyd Jones advisinghim that the respondent's bus operators had selected the B. R. T. astheir representative for collective bargaining,and asking him to ad-viseNutter as to the date when it would be agreeable for him to,negotiate a contract.No reply was received to this message.On this same day Hinds,after being informed that the B. R. T_had a majority,phoned to Floyd Jones' office to make an appoint-ment with him to bargain with the B. R. T. After several effortshe succeeded in meeting Jones.Although he advised him that the2 In the complaint the telegram is referred to as being of May 16.The office draft of'the telegram is dated May 16, 1937, but Nutter testified it was sent May 17, 1937. 194NATIONAL LABOR RELATIONS BOARDB. R. T. had a majority, Jones stated "he didn't want to haveanything to do with them."On May 29, 1937, Nutter and an aid called on Floyd Jones andJohn Barrett, the traffic manager for the respondent.At that timeJones admitted receiving the telegram of May 17, but stated that "hedidn't have to answer any telegrams."Nutter asked Jones if_ hewould recognize and bargain with the B. R. T.This Jones refusedto do, saying that "he had recognized the Amalgamated and that hewas obliged to bargain with that organization."Nutter made nofurther efforts to get the respondent to bargain collectively.On June 5, 1937, the respondent signed a closed-shop contract withthe Amalgamated.We find that the respondent, on May 17, 1937, and at all timesthereafter, refused to bargain collectively with the B. R. T as therepresentative of its employees employed as bus operators in theappropriate unit in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.C. The dischargesKyron Joneswas discharged on May 28, 1937.He had been em-ployed by the respondent as a bus operator for approximately 41/2years.He had signed a B. R. T. authorization on May 10,. 1937.There is evidence showing that he was active in securing authoriza-tions for the B. R. T.He apparently made no effort to conceal hismembership, for when John Barrett, traffic manager for the respond-ent, took up the matter of forming a company union, Jones told himhe had already "signed up into the B. R. T., an authorization tobecome a member."Floyd Jones denied that he knew that Kyron Jones was a mem-ber of the B. R. T. at the time he was discharged.However, one ofthe witnesses testified at the hearing that Floyd Jones told him thathe had a man in Kansas City watching their every move. It is clearthat Floyd Jones knew that there was organizational activity goingon, because of the conversations he had with the men.He admittedat the hearing talking about union conditions to the men, and alsothat he told them that they might have to join a union.About May17, 1937, according to the testimony of Kyron Jones, Floyd Jonesquestioned him about the union activities in Kansas City, and thentold him, "If you are even in favor of a union, I will fire you."Helabeled the B. R. T. as "just a bunch of racketeers and gangsters."He also made the remark that he 'didn't have to stay in the busbusiness.Floyd Jones admitted that Kyron Jones was a good driver.Whenhe was discharged, nothing was said about his driving as a reason DECISIONS AND ORDERS195for his discharge.He had received the Markel insurance medal about6 months before, which was given for a year's driving without anaccident.The respondent recognizes that it could not afford to dis-charge drivers for small offenses, because it costs several hundreddollars to train them.The first reason for his discharge was his manner of deliverinnewspapers.A letter dated May 20, 1937, was introduced into evi-dence, from Springfield Newspapers, Inc., stating that a bundle ofnewspapers was thrown off at Collins, Missouri, in the mud and thepapers ruined.There is no indication in the letter or in the testi-mony that this ever happened before on this line.Floyd Jones statedthat he asked Kyron Jones about this incident, but relates no re-sponse, either admitting or denying it.Floyd Jones, in telling of this, added that there was a complainttoo that Kyron Jones was driving through the town too fast.Ap-parently this additional complaint was given to bolster up the chargeas to the newspapers.The respondent also produced a memorandum from the KansasCity Journal, dated May 17, 1937, reporting that the bundle of papersdispatched May 6, 1937, on the bus from Kansas City at 1: 45 p. m.,were carried through Deep Water, Missouri, and returned on a laterbus.This complaint, for some unexplained reason, was not receiveduntil after Kyron Jones' discharge. Jones did not recall making the1: 45 fun from Kansas City, although he did state that he had made allthe runs out of Kansas City at various times.The evidence on these delinquencies is obviously unsatisfactory-It can scarcely be expected that either Floyd Jones or Kyron Joneswould recall who was on these particular runs on a certain day, aftera lapse of more than 2 months. Floyd Jones testified that he hadwork sheets for each man, which, however, were not offered in evi-dence.Such evidence would have confirmed his testimony and iiiview of the conflict of testimony, its absence leaves us unconvincedthat Kyron Jones made the runs.The second reason given for the discharge was the failure to turnin a 25-cent charge for the transportation of a package.A waybilland an envelope were produced and it was pointed out that there wasno notation relating to the receipt of the 25 cents.Kyron Jones iden-tified the envelope as being similar to ones they used for such purposes.It was dated 4/25-26/37.Admitting that Jones failed to turn in,this money, this negligence or fault scarcely seems a serious offense.It was never brought to his attention, for which the lapse of timeafforded ample opportunity, nor was he ever asked to make anyexplanation. 196NATIONAL LABOR RELATIONS BOARDThe third and fourth charges were the matters of smoking andfailure to stop at railroad crossings.The information as to theseviolations was secured from "checkers" reports. "Checkers" are menemployed by a group of bus companies who ride the busses, and reportany violation of rules by the drivers.These "checkers" send anony-mous reports to the respondent.The respondent does not know whenthe inspection is to be made.To identify the driver reported on, the`checker" gives the bus number and the date.The Company then-checks the run with its work sheet.An effort was made to introducea "checker's" report into evidence, but the Trial Examiner excluded it,on the ground that it was not signed.Upon cross-examination Kyron Jones admitted it was not impos-sible that he might have smoked while driving during the past 41/2years while employed by the respondent.He was also questioned asto the failure to stop at a railroad crossing on October 6, 1936.Hedid not recall this, but stated that he heard about it first after hisdischarge.Shortly after being discharged, Kyron Jones asked to be rein-stated.He saw Floyd Jones, who told him that he had something inthe file against him.He showed him two reports, both for 1936.Floyd Jones testified that so many violations of company rules,State rules and Federal rules had piled up that he had to let KyronJones go, and that he had talked to Jones about them, but "I couldn'tkeep him in line."We are told about five violations, and nothingabout the many others.All we know is that two of these were com-mitted nearly 10 months before.Even if we should admit that therespondent established that these violations occurred they scarcelyappear to be grounds for the discharge of a good driver who had beenin the employ of the respondent for 41, years. At worst, they appearto be isolated happenings, which by themselves would not ordinarilybe grounds for discharge. In view of the vague character of theseviolations, we must look for some substantial reason for the Companyto throw away an investment of several hundred dollars, which FloydJones testified was involved in the training of a driver.That reasonappears in Kyron Jones' refusal to comply with the respondent'splans for the unionization of the drivers, and his activity in behalf ofthe B. R. T. after Jones had unmistakably indicated how he stoodon the question.From all the evidence, we find Kyron Jones was dis-charged because of his activities in behalf of the B. R. T.Jones was not gainfully, employed between the time of his dischargeand the date of the hearing.He received $210 in relief payments fromthe B. R. T. but these are not to be considered as earnings.Clifford A. Howell,a bus operator, had been employed by the re-spondent for 11 years.He signed a B. R. T. authorization on May 6, DECISIONS AND ORDERS1971937, being one of the first to sign.He also was active in discussingmembership in the B. R. T. with the other drivers.When the meeting in Shertz's room was planned, special effortswere made to have him there, as apparently he was regarded as aleader among the drivers. John Barrett, the traffic manager, who hadalready talked to him about forming a company union, called him onthe telephone the night of the meeting and urged him to come. At themeeting, which Barrett also attended, when the subject of forming acompany union was brought up, Howell stated that he "did not thinkit could be done," and besides, that he had already made applicationfor membership in the B. R. T. John Barrett responded that hedid not think Floyd Jones would recognize the B. R. T. At this meet-ing the drivers asked Howell about the B. R. T., and he explained allthat he knew to them.Howell testified that Floyd Jones called him into his office and toldhim that he had made a mistake in joining up with the B. R. T., andasked if they, meaning the drivers, had made up their minds that theycould not be discharged if they joined up with the B. R. T. FloydJones testified, on the other hand, that he did not even know thatHowell belonged to the Union.However, in view of John Barrett'sattendance at the meeting in Shertz's room, where Howell explainedabout the B. R. T. and stated that he had signed up with it, therespondent must be charged with knowledge of his membership.On cross-examination Floyd Jones admitted that he had "talkedunion" to some of the men.When questioned as to whether he haddiscussed the matter of joining the B. R. T., he at first stated that hehad, but later, under persistent questioning, he said that he had neversaid anything about the B. R. T. to the five men who were discharged.However, in view of the admitted discussion about the Union withother employees, the favoritism shown the Amalgamated on the partof the respondent, and the testimony of drivers still in its employ, thisdenial is not convincing.Jones, in response to a question of his attorney, told of a com-plaint against Howell for leaving a passenger at a station.A letterwas introduced in evidence setting forth this complaint, in whichthe writer of such letter named Howell as having left her beforethe scheduled hour of departure.There is no explanation as tohow she knew his name. On cross-examination, the respondent'scounsel questioned Howell about this matter.Howell denied leavingthe station before the scheduled time.Counsel questioned hirn fur-ther and asked whether the passenger did not hire a taxi and over-take him within a few miles. In response to this, Howell statedthat the passenger might have missed the bus and that it was a some-what common occurrence for passengers to take a taxi and endeavor 198NATIONAL LABOR RELATIONS BOARDto catch up with the bus when they came after leaving time.Onbeing pressed further, Howell denied knowing anything about thisincident.There was some testimony to the effect that Howell had been dis-charged previously about 9 months ago, but there is no indicationas to the reason for his alleged discharge.Floyd Jones' testimonywas very vague about this, even as to the fact of whether he hadbeen laidoff or not.Apparently whatever difficulty was involvedwas not very serious, as it did not make much impression uponJones.Howell was questioned on cross-examination as to his smoking onthe bus.This he admitted he had done even in Floyd Jones' pres-ence, and that nothing had been said with regard to this violationUpon interrogation about his failure to stop at railroad crossings,he admitted that he might have done it twice in his life, but ex-plained the two times as being caused by the failure of,the-brake tohold, and not due to any negligence on his part.He was also questioned about not stopping at four crossings onSeptember 12, 1936.Howell denied this.No evidence was intro-duced by the respondent to controvert this denial.The respondenttried to bring out on cross-examination that he had violated the ruleas to talking to passengers. In denial he stated that he had onlytalked with passengers as much as courtesy demanded.He admittedpassing a vehicle without sounding his horn but added that thehorn was usually out of order.On cross-examination Floyd Jones stated that Howell had at least100 violations, although not as many as 200 violations, against him.In the light of Jones'claim that there were so many violations onHowell's record and the fact that the respondent maintained apersonnel file on each driver, the evidence of any infraction of rulesis rather scant.Floyd Jones classified generally these violations asnot stopping at railroad crossings, not turning in all the cash receivedon the line,mishandling newspapers, and irresponsible driving.Asto the newspapers and failure to turn in cash received on the line,Jones gave no testimony,nor was any mention made of them in theanswer.As to the railroad crossings, no evidence was introducedby the respondent.Howell denied such violations.Nor is thereany evidence as to the irresponsible driving.Jones testified that heoffered to show Howell his file of complaints against him,but thatHowell did not want to see them.Howell, on the contrary,statedthat when Jones mentioned the reports against him he asked whetherthey were old reports, and Jones told him that they were.'s'he respondent did introduce evidence as to the passenger who,it is claimed,was left when the bus departed before scheduled time, DECISIONS AND ORDERS199but this happened in March, and no action was taken with regard toit until 2 months liter. In spite of an allegation of many infrac-tions of rules, the respondent has failed to establish any convincingbasis for Howell's discharge.In view of the respondent's failure to offer evidence justifying thedischarge of a man in its employ for 11 years, and in view ofHowell's activity in and Jones' animosity towards the B. R. T., wefind that the respondent discharged Clifford A. Howell because ofhis activity in behalf of the B. R. T.Howell earned $13.82 between the time of his discharge and thedate of the hearing.He received $60 in relief payments from theB. R. T. and $175 from job insurance.James S. Joneswas employed as a bus operator by the respondentfor about 18 months.He signed a B. R. T. authorization on May11, 1937.He was one of the drivers on the Kansas City run, whowere the men who were first contacted by the B. R. T.Floyd Jones and John Barrett spoke to him on several occasionsabout the Union.Barrett asked him to come to the meeting inShertz's room where the company union was discussed. Jones couldnot come as he was out on his run.About May 18, Floyd Jones called him into his office and toldhim to sign a paper asking for membership in the Teamsters. ThisJones did.A little later he was called in by Floyd Jones to meet theTeamsters' organizer, Joe Barrett, and paid his 6 dollars formembership.Some time later, Floyd Jones told him that the respondent had aman in Kansas City watching the drivers; that it was known thathe had made a written statement to the B. R. T. unfavorable to therespondent with regard to its activities against the B. R. T.; andthat if he wanted to work he had best withdraw the statement.James Jones replied 'that he could not withdraw the statement as itwas before the Board in Kansas City. The next day he wrote tothe Teamsters to attempt to get back the 6 dollars which he had paidfor membership.At this time he told John Barrett and Miss Jones,the secretary of the Company, that he had signed up with the B. R. T.A few days later John Barrett told him he was transferred to theAmalgamated.Jones was discharged on June 8, 1937.The respondent gave asits reason at the time of his discharge that he had had a wreck inOsceola, which involved it in a $75,000 law suit.This had hap-pened 3 weeks before.However, in view of the subsequent offer ofreemployment as described below, the respondent's excuse isunconvincing.James Jones was a good driver, in spite of the wreck, accordingto Floyd Jones' testimony.Floyd Jones called him back to work106791-38-vol. vi[-14 200NATIONAL LABOR RELATIONS BOARDaround July 4 and offered him a job. At that time James Joneswas working elsewhere, selling cars on commission.Floyd Jones testified that he did not tell him it was to be apermanent job, but that as he was putting him back to work that"naturally he would think that it was putting him back steady."James Jones also testified that when he was called back, Floyd Jonesasked how he felt about the Union.When he said "same as always,"Floyd Jones said he could not hold down two jobs. James Jonesstated that if it had been promised as a permanent job, he wouldhave taken it.Floyd Jones stated that lie would be willing to take James Jonesback to work immediately if the Amalgamated would agree to itConsiderable effort was made by the respondent to line up JamesJones in the Teamsters and the Amalgamated.After apparent suc-cess on their part, Jones declared he had signed up with the B. R. T.and wanted his money back from the Teamsters. In view of theevidence that Jones was a good driver, and the willingness of FloydJones to take him back, the conclusion is inescapable that the lay-off or discharge was for the purpose of causing him to shift hismembership and bring him back in line with the Amalgamated.James Jones earned $22 between his discharge and the date ofhearing, not including $30 in relief benefits received from the B. R. T.Herby R. Kirbyhad worked for the respondent as a bus operatorat various times during 7 or 8 years, and continuously since Feb-ruary 1937.He signed an authorization for the B. R. T. on May10, 1937.There was evidence in the record that he was active insigning up members.John Barrett asked him to attend the meeting at the MetropolitanHotel in Shertz's room where the matter of the company union wasdiscussed.When it was suggested that Barrett come to the meetingto talk to them, both Kirby and Howell had objected.After Barrettwas brought in, Kirby talked in favor of the B. R. T. A few dayslater Barrett told him that the boys were lining up with the Team-sters, and that Floyd Jones would sign a contract.About 2 weeksafter this, Barrett told him Floyd Jones was going to recognize theAmalgamated.Despite these suggestions, Kirby was one of the threeor four who maintained their independence and were never inducedeven to sign one of the lists or applications for the Teamsters orAmalgamated.On June 10, 1937, Kirby was discharged. Floyd' Jones gave as areason for the discharge that Kirby had been drinking and had had awreck because of being under the influence of liquor.According toJones' testimony, he did not learn of the drinking until he was inKansas City over a month after the accident, and asked his citypassenger agent, Watson. DECISIONS AND ORDERS201Watson stated on the stand that he had played poker with Kirbythe night of the wreck, and had been on the bus and had ridden withhim about 30 minutes before between the two depots.At none ofthese times had he seen Kirby drink, although he stated he appearedto have been drinking and could smell liquor on his breath.Hefurther testified that the person whose car was injured reported to hisinsurance company that he could smell liquor on Kirby's breath.Onthe other hand, we have the testimony of a bus driver who stopped atthe scene of the accident, that he had stood close to Kirby and couldsmell no liquor on his breath, and that Kirby showed no signs ofdrinking.The accident only involved $6 damage.There were no policecharges._This charge of drunkenness is the only basis for Kirby's dischargewhich the respondent could have had, as its record of employing himon various occasions indicates its satisfaction with his driving.Coun-sel ' for the respondent attempted to bring out that Kirby had been ahabitual drunkard, and had been convicted of bootlegging. In itsexceptions, it complains that the Trial Examiner refused to permitthis evidence to be introduced, "for the purpose of impeaching hiscredibility as a witness." If the respondent employed Kirby knowinghim to be a habitual drunkard-and Floyd Jones testified that hehad known Kirby for a number of years-the respondent is scarcelyin a position to plead this as the excuse.We must conclude that thematter of drinking is being used as an excuse to camouflage the realreason for Kirby's discharge.Kirby testified that when he was discharged Floyd Jones told him"there's been too much irregularity and agitation."When asked byKirby what he meant, Jones replied, "there's been a lot of agitationabout unions."This was the only reason that Jones gave, making nomention of drinking.Kirby has not worked since his discharge.He has received $60 inB. R. T. benefits.We find that the respondent discharged Herbert R. Kirby on June10, 1937, and discriminated against him with respect to hire andtenure of employment, under the circumstances set forth above,thereby discouraging membership in the B. R. T.Harley Means,before his discharge, had worked as a bus operatorfor the respondent for 8 years.During that time he had had onlyone or two accidents, which had happened in the first 2 or 3 years ofhis employment.He had never been laid off. On May 18, 1937, hesigned a B. R. T. authorization.He was discharged on June 20,1937.According to Floyd Jones' statement, Means was discharged be-cause of the closed-shop contract the respondent had signed with the 202NATIONAL LABOR RELATIONS BOARDAmalgamated.He testified that he asked Means if he intended tojoin the Amalgamated ; that Means told him he did not intend to ;that he then told Means that he had received word from the Amalga-mated that he would have to join. At that time, Means informed himhe was a member of the B. R. T. Jones claimed this was the firsttime he knew of it. Since this closed-shop contract was entered intowith a labor organization which had been assisted by unfair laborpractices, and which was not the free choice of a majority of therespondent's employees, and is therefore void and of no effect, it can-not operate as a defense for the discharge of Harley Means.Means had not been gainfully employed from the time of hisdischarge until the date of the hearing.He has received $60 inB. R. T. relief payments and $105 from jobinsurance.We find that the respondent discharged HarleyMeans on June 20,1937, and discriminatedagainst him,with respectto hire and tenureof employment, under the circumstances set forth above, thereby dis-couraging membership in the B. R. T.D. The closed-shop contract with the Amalgamated1.The background of the contractAs has been described in Section III A and B, the B. R. T. was se-lected as the representative of a majority of the bus drivers for thepurpose of collective bargaining, and tried without success to meetwith the respondent.Shortly thereafter Joe Barrett, organizer for the Teamsters, ap-peared at the office of Floyd Jones.According to his admission, asnoted above, Floyd Jones permitted this Teamsters' official to use hisoffice.In the next few days a majority of the bus drivers of therespondent were introduced to the Teamsters' representative by eitherJones or John Barrett, the traffic manager, and taken into Jones'office, where they signed up with the Teamsters.When it was discovered by the Teamsters that it had no jurisdic-tion over bus drivers, this group of men was transferred to the Amal-gamated without their knowledge or consent. Some of those who hadnot been signed up by the Teamsters were signed up by the Amalga-mated in Jones' office.Apparently the same privileges which wereextended to the Teamsters were also granted to the Amalgamated.During all this time, from the beginning of May, Floyd Jones andJohn Barrett had been talking to the drivers and denouncing theB. R. T., prior to the decision to force the Teamsters upon them.While this evidence is based to a great extent on the statements ofthe bus drivers who were discharged, we have the admissions ofFloyd Jones that he discussed the organizing of the Union with his DECISIONS AND ORDERS203employees and did offer his facilities to the opposing organizers.Wealsohave statements by drivers who are - still employed by Jones,similar to those of the drivers who were discharged. Their testimonyhas added weight, as it is not likely that they would falsify abouttheir present employer.By the first of June the Amalgamated had applications represent-ing a majority of these employees.At least nine of those ti ho signedAmalgamated applications had previously signed B. R. T. authoriza-tions.In the first days of June a committee of the Amalgamated at-tempted to draw up a contract for the Amalgamated with the re-spondent.A contract dated June 5, 1937, was finally signed by therespondent and the Amalgamated.2.The contractThe contract entered into between the respondent and the Amal-gamated provides in part as follows :Section XVIII. All new operators after sixty(60) days shallbecome members of the Association and remain members as longas they are employed by the Company.All old operators shallbecome members within ten (10)days from this date.-Section 8(3) of the Act provides :Nothing in this Act . . . shall preclude an employer frommaking an agreement with a labor organization(not established,maintained,or assisted by any action defined in this Act as anunfair labor practice)to require as a condition of employmentmembership therein, if such Tabor organization is a representa-tive of the employees as provided in Section 9 (a) in the appro-priate collective bargaining unit covered by such an agreementwhen made.Under this provision and in view of our findings above, the con-tract here in question is clearly invalid.The Amalgamated was not,on the date on which the contract was signed,the free choice of amajority of the respondent's employees and was a labor organizationwhich had been assisted by unfair labor practices.The contracttherefore does not fall within the proviso to Section 8(3) of the Actquoted above,and is void and of no effect.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, and 204NATIONAL LABOR RELATIONS BOARDtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYWe have found that five of the respondent's employees were dis-charged because of their union affiliations and activities.These em-ployees are entitled to reinstatement'with back pay.Since the contract discussed under III D above was with - anorganization which had been assisted by unfair labor practices and.is therefore void and of no effect, we shall order the respondent notto give it effect, and we shall also order the respondent to withdrawrecognition from the Amalgamated as the exclusive representative ofits employees.We shall also order the respondent to bargain collectively with theB. R. T. as the representative of its bus drivers.Prior to the hear-ing many of the members of the B. R. T. joined the Amalgamatedand by implication renounced their B. R. T. affiliations.We havefound that such action was the result of the respondent'sunfairlabor practices.In the presence of such a finding and order, torefrain from ordering the respondent to bargain collectively withthe B.R. T. would be to hold that the obligation of one subdivisionof the Act may be evaded by the successful violation of another;that the freely expressed wishes of the majority of the employeesmay be destroyed if the employer brings to bear sufficient interfer-ence, restraint,and coercion to undermine the representatives' ma-jority support.We cannot permit the purposes of the Act to bethus circumvented.Upon the basis of the foregoing findings of fact and upon theentire record of the case,the Board makes the followingCONCLUSIONS OF LAW1.Brotherhood of Railroad Trainmen, and Division No. 691, ofthe Amalgamated Association of Street,Electric Railway and MotorCoach Employees of America,are labor organizations,within themeaning of Section 2(5) of the Act.2.The respondent,by discriminating in regard to the hire andtenure of employment of Kyron Jones, C. A. Howell,James S. Jones,Herbert R. Kirby, and Harley Means, thereby discouraging mem-bership in the B. R. T., has engaged in and is engaging in unfairlabor practices,within the meaning of Section 8(3) of the Act.3.The bus drivers employed by the respondentconstitute a unitappropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the Act. DECISIONS AND ORDERS2054.The B. R. T. was on May 17, 1937, and at all times thereafterhas been, the exclusive representative of all the employees in suchunit for the purposes of collective bargaining, within the meaningof Section 9 (a) of the Act.5.By refusing to bargain collectively with the B. R. T. as theexclusive representative of its employees in an appropriate unit, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.6.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the right to self-organization toform, join, and assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid or protection, has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Missouri-Arkansas Coach Lines, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with B. R. T. as the exclusiverepresentative of its bus drivers, exclusive of clerical workers andsupervisory employees;(b)Giving effect to its contract of June 5, 1937, with theAmalgamated ;(c)Recognizing the Amalgamated as the exclusive representativeof its employees;(d)Discouraging membership in the B. R. T., or any other labororganization of its employees, or encouraging membership in theAmalgamated or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire and tenure ofemployment or any term or condition of their employment becauseofmembership or activity in connection with any such labororganization ;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, to 206NATIONALLABORRELATIONS BOARDform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Kyron Jones, Clifford A. Howell, James S. Jones,Herbert R. Kirby, and Harley Means, immediate and full rein-statement to their former positions without prejudice to their senior-ity and other rights or privileges;(b)Make whole Kyron Jones, Clifford A. Howell, James S. Jones,Herbert R. Kirby, and Harley Means, for any loss of pay they havesuffered by reason of their discharges, by payment to each of them ofa sum equal to that which he would normally have earned as wagesduring the period from the date of his discharge to the date of suchoffer of reinstatement, less the amount earned by him during suchperiod, but not deducting any amounts said employees may havereceived during such period as B. R. T. relief payments, or paymentsreceived from job insurance;(c)Upon request, bargain collectively with the B. R. T. as theexclusive representative of all its bus drivers for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;(d)Post in conspicuous places where they will be observed bythe respondent's employees, and maintain for a period of thirty (30)consecutive days, notices stating (1) that the respondent will ceasoand desist in the manner aforesaid; (2) that the closed-shop agree-ment signed with the Amalgamated on June 5, 1937, recognizing it asthe exclusive representative of the employees of the respondent isvoid and of no effect; (3) that the respondent will bargain collec-tively with the B. R. T. as the exclusive representative of the em-ployees in the appropriate unit;(e)Notify the Regional Director of the Seventeenth Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.